DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered and regarding the USC 102 rejection of claim 1 the arguments are persuasive.  The Zhu reference discloses a first treatment, but the first treatment is only disclosed as occurring before the dielectric layer is formed, whereas claim 1 requires that the first treatment is performed through an opening in the previously formed dielectric layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-10, 12, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (U.S. Pub #2006/0252252), in view of Chou et al (U.S. Patent #9754822).
With respect to claim 1, Zhu teaches a method comprising: 
forming a first metallic feature (Fig. 5A, 503/506); 

etching the dielectric layer to form an opening (Fig. 5C, 505), wherein a top surface of the first metallic feature is exposed through the opening; 
performing a first treatment on the top surface of the first metallic feature, and the first treatment is performed using a first process gas (Paragraph 70; atmospheric oxidation or exposure to an oxidizer); 
after the first treatment, performing a second treatment, wherein the second treatment is performed through the opening, and the second treatment is performed using a second process gas different from the first process gas (Paragraph 73, exposure to hydrogen); and 
depositing a second metallic feature (Fig. 5D, 550) in the opening.
Zhu does not teach that the first treatment is performed through the opening.
Chou teaches forming an opening in a dielectric layer (Fig. 4, 22) to expose a first metallic feature (Fig. 4, 12), wherein the forming of the opening utilizes a photoresist layer,
and performing a first treatment through the opening (Col 6 Ln 4-14). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the opening of Zhu by utilizing a photoresist over the dielectric layer, and subsequently to perform a first treatment on the first metallic feature through the opening, as taught by Chou in order to use the photoresist and photolithography step to achieve the predictable result of positioning the opening over the first metallic feature, and to perform the first 

With respect to claim 5, Zhu teaches that the depositing the second metallic feature comprises a bottom-up deposition of tungsten (Paragraph 81).
With respect to claim 6, Zhu teaches that the first treatment is performed using the first process gas comprising a silicon-containing process gas, a boron-containing process gas, a phosphorous-containing process gas, or combinations thereof (Paragraph 26, silicon, boron).

With respect to claim 8, Zhu teaches that the first metallic feature comprises a source/drain contact plug (Fig. 2A, 202 is analogous to feature Fig. 5, 502; Paragraph 25. Feature 502 is a gate or source/drain region).  
With respect to claim 9, Zhu teaches that the first metal feature comprises a gate electrode, and the second metallic feature comprises a contact plug (Fig. 2A, 202 is analogous to feature Fig. 5, 502; Paragraph 25. Feature 502 is a gate or source/drain region).
With respect to claim 10, Zhu teaches a method comprising: 
forming a first metallic feature (Fig. 5A, 503/506), wherein the first metallic feature comprises a gate electrode or a source/drain contact plug of a transistor (Fig. 2A, 202 is analogous to feature Fig. 5, 502; Paragraph 25. Feature 502 is a gate or source/drain region); 
forming a dielectric layer (Fig. 5B, 520); 

oxidizing a surface layer of the first metallic feature to form a metal oxide layer at a surface of the first metallic feature (Paragraph 70; see also Fig. 4A, 412 and Paragraph 61); 
performing an reduction reaction to reduce the metal oxide layer back to an elemental metal (Paragraph 61, 65, 73); and 
performing a bottom-up deposition process to deposit a tungsten plug in the opening (Fig. 5D, 505 and Paragraph 81).
Zhu does not teach that a process gas for the oxidizing passes through the opening to reach the surface layer.  Zhu teaches process gases that oxidize the surface of the first metallic feature can pass to the surface to reach any exposed portion of the surface layer (Fig. 3A and Paragraph 33; Fig. 4A, Paragraph 61, etc. ; e.g. ashing process, and/or atmospheric environment).
Chou teaches forming an opening in a dielectric layer (Fig. 4, 22) to expose a first metallic feature (Fig. 4, 12), wherein the forming of the opening utilizes a photoresist layer,
and performing an oxidizing treatment through the opening (Col 6 Ln 4-14). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the opening of Zhu by utilizing a photoresist over the dielectric layer, and subsequently to perform an oxidizing treatment such that the gas reaches the surface layer (as described by Zhu in Paragraph 33, 61, 
Zhu does not teach 
forming an etch stop layer over the first metallic feature; forming the dielectric layer over the etch stop layer; etching the dielectric layer and the etch stop layer to form the opening.
Chou teaches a method of forming an opening over a metallic feature, comprising 
forming an etch stop layer (Fig. 1, 14 and Col 2 Ln 30-34; Fig. 27, 114) over the metallic feature (Fig. 1, 12; Fig. 27, 102/106); forming a dielectric layer (Fig. 1, 16; Fig. 27, 116) over the etch stop layer; etching the dielectric layer and the etch stop layer to form the opening (Fig. 4, 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an etch stop layer over the metallic feature of Zhu as taught by Chou such that the opening is etched through the etch stop layer as taught by Chou in order to achieve the predictable result of controlling the end level during etching of the opening. 
With respect to claim 12, Zhu teaches that the reduction reaction is performed using hydrogen (H2) as a process gas (Paragraph 61, 65, and 73).

With respect to claim 21, Zhu teaches a method comprising: 

oxidizing a surface layer of the conductive feature to form an oxide layer on the conductive feature (Paragraph 70; see also Fig. 4A, 412 and Paragraph 61); 
conducting hydrogen (H2) to reduce the oxide layer, wherein the oxide layer is reduced back to materials comprising an elemental metal (Paragraph 61, 65, 73); and 
filling the opening with an additional conductive feature (Fig. 5D, 550).  
Zhu does not teach that the oxidizing is performed on the surface layer through the opening. 
Chou teaches forming an opening in a dielectric layer (Fig. 4, 22) to expose a first metallic feature (Fig. 4, 12), wherein the forming of the opening utilizes a photoresist layer,
and performing a first treatment through the opening (Col 6 Ln 4-14). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the opening of Zhu by utilizing a photoresist over the dielectric layer, and subsequently to perform a first treatment on the first metallic feature through the opening that is an oxidizing treatment (as described by Zhu in Paragraph 33, 61, and 70), as taught by Chou in order to use the photoresist and photolithography step to achieve the predictable result of positioning the opening over the first metallic feature, and to perform the first 
With respect to claim 23, Zhu does not teach forming the conductive feature over and conducting a silicide region.  Chou teaches that a conductive feature (Fig. 27, 102/104) formed to contact a source/drain region (Fig. 27, 82/84) can be formed over and conduct to a silicide region (Col 15 Ln 25-28). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a silicide region as taught by Chou in order to achieve the predictable result of making a low resistance electrical contact to the source/drain region. 
With respect to claim 25, Zhu teaches that the conductive feature comprises tungsten (Paragraph 70).

Claim 2, 3, 4, 11, 13, 14, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Chou, in view of Liu et al (U.S. Patent #6323121).
With respect to claim 2, Zhu teaches that the second treatment is performed using hydrogen (H2) as the second process gas (Paragraph 61, 65, and 73);
but does not teach wherein the first treatment is performed using the first process gas comprising oxygen (O2).
With respect to claims 3, 4, 11, 13, 14, 22, and 24, Zhu does not teach that the oxidizing is performed using oxygen (O2) as a process gas.
2) as a process gas (Col 5 Ln 24-38) to create a plasma;
furthermore the process is performed at an elevated temperature of 40-60 C (104-140 F) and thus comprises a thermal treatment.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use oxygen (O2) as a process gas in the process of Zhu as taught by Liu in order to achieve the predictable result of completing an ashing process to remove a photoresist from the structure. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Chou, in view of Chandrashekar et al (U.S. Pub #2010/0159694).
With respect to claim 7, Chandrashekar teaches the first treatment results in a doping-element-containing layer (Fig. 1, nucleation) comprising silicon, boron, phosphorous, or combinations thereof (Paragraph 22), to be deposited, 
wherein the doping-element-containing layer is deposited on the bottom TSMP20183248USooPage 2 of 9surface of the opening, and on sidewalls and an additional top surface of the opening.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform a first treatment through the opening of Zhu forming a layer comprising silicon, boron, phosphorous, or combinations thereof as taught by Chandrashekar, such that the layer is conformally formed on the top surface of the metallic feature and on sidewalls and top surface of the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Chou, in view of Humayun et al (U.S. Pub #2014/0154883).
With respect to claim 15, Zhu does not teach that the tungsten plug has an alpha phase.
Humayun teaches a tungsten plug that has an alpha phase (Paragraph 56).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the tungsten plug of Zhu to have an alpha phase as taught by Humayun in order to reduce the resistivity of the material forming the plug. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826